               Case 1:16-cv-09858-VSB Document 172 Filed 03/30/20 Page 1 of 1



BOSTON         CONNECTICUT   NEW JERSEY   NEW YORK   WASHINGTON, DC

                                                                                   GREGORY S. TABAKMAN
                                                                                           Attorney at Law
                                                                                        One Jefferson Road
                                                                                      Parsippany, NJ 07054
                                                                        T: (973) 966 8020 F: (973) 206 6081
                                                                                 gtabakman@daypitney.com


                                                                  March 30, 2020

VIA ECF

The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court, Southern District of New York
40 Foley Square, Room 415
New York, NY 10007

              Re:   Ray et al v. 1650 Broadway Associates Inc. et al.
                    Civil Action No. 1:16-cv-09858-VSB

Dear Judge Broderick:

        This Firm represents defendants 1650 Broadway Associates, Inc. d/b/a Ellen’s Stardust
Diner (“Stardust”) and Kenneth Sturm (collectively, “defendants”). We write in response to
plaintiffs’ letter requesting that the Court schedule a telephonic conference to conduct the
hearing for their Motion for Preliminary Settlement Approval (ECF No. 171). We agree that,
given the current health crisis, it is not appropriate to conduct this hearing in-person. In addition,
given the nature of the settlement at issue, and the unprecedented crisis that all parties are
currently facing, we believe it is more prudent to conduct this hearing at a later date and time.


               Thank you for Your Honor’s consideration.


                                                                  Respectfully submitted,




                                                                  Gregory S. Tabakman
cc:           Roger Joel Bernstein, Esq. (via ECF)
              Benjamin Nathan Dictor, Esq. (via ECF)




98971820.1
105241891.1
